DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 15/470,490 which issued as US 10,416,532 on 9/17/19 and claims priority to a US provisional application filed 4/1/2016.  The application also claims priority to TW 106105425, filed 2/18/17,  the certified copy of which is located in the parent application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/19, 2/18/20 and 12/1/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements except the NPL on the 12/1/20 IDS because the examiner was not able to locate an English translation.  The foreign references and NPL from the 8/5/19 IDS are in the parent file.  

Claim Objections
Claim 8 objected to because of the following informalities:  moveable on line 2 should be movably.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss et al (US 2010/0074607), cited by applicant.
Regarding Claim 1: Topliss teaches a camera module for driving an optical element (figs 1 & 2) comprising: a holder configured to support an optical element which has an optical axis (21); an image sensor (4); and a first biasing element (31) configured to force the image sensor to move relative to the holder (¶73). 
Regarding Claim 2:
Regarding Claim 3: Topliss discloses the invention as described in Claim 2 and further teaches a guiding member (43) wherein the first biasing element (31) is disposed around the guiding member and has a u-shaped structure (fig 2).  
Regarding Claim 5: Topliss discloses the invention as described in Claim 3 and further teaches wherein an opening of the u-shaped structure of the first biasing element is toward a light exit end of the camera module (see fig 7).  
Regarding Claim 6: Topliss discloses the invention as described in Claim 1 and further teaches a base (2) and a bottom plate (3) disposed on the same side of the holder wherein the base is connected to the holder (fig 1), the bottom plate supports the image sensor (4) and when viewed from a direction that is perpendicular to the optical axis the base at least partially overlaps the bottom plate (the bottom plate 3 is part of the base 2).
Regarding Claim 8: Topliss discloses the invention as described in Claim 1 an further teaches a base (2+3) wherein the holder is moveable connected to the base (¶73) and a plurality of first biasing elements surrounding the holder and connected to the base and image sensor (31, see view from fig 7 that shows they’re on both sides).  
Regarding Claim 12: Topliss discloses the invention as described in Claim 1 and further teaches a base (2+3) wherein the holder is disposed on the base and the base has an accommodating recess on the bottom of the base (45); and a bottom plate (46) located in the accommodating recess (¶83) and supporting the image sensor (4) wherein the first biasing element is connected to the bottom plate and the base (fig 2). 
Regarding Claim 16: Topliss discloses the invention as described in Claim 12 and further teaches wherein the first biasing element is a shape memory alloy (SMA) wire (¶64) and when a driving signal is applied to the SMA wire it forces the image sensor to move in the accommodating recess relative to the holder (¶73-74).  

Allowable Subject Matter
Claims 4, 9-11, 13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a camera drive module with a holder and image sensor with a biasing member configured to force the image sensor to move relative to the holder, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 4, 7, 9, 13, 17, and 18 including the base having a groove and the guiding member is disposed in the groove, a second elastic element connecting the holder to the base, the first biasing element having a first and second end which are respectively connected to the bottom plate and the base wherein the first end is closer to the holder and the optical axis than the second end, or a first elastic element disposed on the bottom of the base connecting a lower surface of the bottom plate to a lower surface of the base,  including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/20/21